Citation Nr: 0704150	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fever.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by back pain.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by knee pain.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by elbow pain.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by decreased hearing.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by decreased vision.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by breathing difficulties.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by liver and abdominal pain.

10.  Entitlement to service connection for major depressive 
disorder, to include as due to an undiagnosed illness.

11.  Entitlement to an initial compensable rating for a right 
eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1991, including from June 1990 to May 1991 in Southwest Asia 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
noncompensable service connection for a right eye disability 
(pterygium), and denied service connection for chronic fever, 
back pain, joint pain, decreased hearing, decreased vision, 
breathing difficulties, headaches, liver and abdominal pain, 
each to include as an undiagnosed illness under 38 C.F.R. 
§ 3.317, and denied service connection for a major depressive 
disorder, to include as due to an undiagnosed illness under 
38 C.F.R. § 3.317.

The issues of entitlement to service connection for 
undiagnosed illnesses manifested by liver and abdominal pain, 
joint pain in the elbows, headaches, and a major depressive 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
chronic fever disorder, nor are there objective indications 
of chronic fever that are capable of independent 
verification.

2.  The veteran's back pain is attributable to a diagnosis of 
degenerative arthritis of the lumbosacral spine, and is 
unrelated to his period of active service or to any incident 
therein.

3.  The veteran's joint pain in the knees is attributable to 
a diagnosis of degenerative arthritis of the knees, and is 
unrelated to his period of active service or to any incident 
therein.

4.  The veteran's current bilateral hearing loss does not 
meet the criteria for qualification as a disability for VA 
purposes, is not due to an undiagnosed illness, and is not 
chronic in nature to a compensable degree for at least a six-
month period.

5.  The veteran's decreased vision is attributable to a 
diagnosis of refractive error, and is unrelated to his period 
of active service or to any incident therein.

6.  The veteran does not have a current diagnosis of a 
pulmonary disorder, nor are there objective indications of 
breathing difficulties that are capable of independent 
verification.

7.  Since October 27, 2000, the symptomatic manifestations of 
the pterygium in the veteran's right eye have included 
burning, irritation, redness, and foreign body sensation.  
The pterygium does not affect the visual field or overall 
visual acuity of the right eye.


CONCLUSIONS OF LAW

1.  Chronic fever is not due to an undiagnosed illness and 
was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Back pain is not due to an undiagnosed illness and was 
not otherwise incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117  (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

3.  Joint pain in the knees is not due to an undiagnosed 
illness and was not otherwise incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Decreased hearing is not due to an undiagnosed illness 
and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

5.  Decreased vision is not due to an undiagnosed illness and 
was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

6.  Breathing difficulties are not due to an undiagnosed 
illness and were not otherwise incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117  (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

7.  The criteria for an initial compensable evaluation for a 
pterygium of the right eye have not been met since October 
27, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.31, 4.84a, Diagnostic Codes (DCs) 6034, 
6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six- month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

The veteran's service records demonstrate that he served in 
the Southwest Asia theater of operations from June 1990 to 
May 1991 and received the Southwest Asia Service Medal.  
Thus, for purposes of entitlement to compensation under 
38 C.F.R. § 3.317(d), the veteran's status as a "Persian 
Gulf veteran" is confirmed.

A.  Chronic Fever

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case the Board finds no competent medical evidence of a 
current disorder manifested by chronic fever, and, as such, 
service connection is not warranted.  The veteran contends 
that since his separation from active service in July 1991, 
he has experienced a fever every two to three months, for 
which he has sought medical attention only once.  While the 
record of that treatment is not available, the veteran 
testified before the RO that he was at that time diagnosed 
with a cold and given medication.  On VA examination in 
October 2002, the veteran did not have a fever.  The examiner 
noted that the veteran gave a subjective history of fevers 
for which no supporting documentation was available.  He had 
not required recent antibiotic treatment, and had not 
required any hospitalization for an infectious event.  He was 
also without a history of a malignant disorder or autoimmune 
or rheumatologic dysfunction.  There are no treatment records 
of record which demonstrate an assessment of fever, or which 
demonstrate treatment for a fever.  Treatment records are 
also negative for any diagnoses of disorders which are 
manifested by fever.

Additionally, as there is no evidence of chronic fever or a 
disorder manifested by fever, the veteran's claim for service 
connection for an undiagnosed illness manifested by chronic 
fever does not meet the specific requirements of the Persian 
Gulf War provisions.  There are no satisfactory objective 
indications of chronic fever from an undiagnosed illness 
during or since service.  Accordingly, service connection is 
not warranted on this basis either.

The Board has considered the veteran's assertions that he has 
a chronic fever related to his service, including related to 
an undiagnosed illness as a result of his service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Back Pain

The veteran contends that he has back pain due to an 
undiagnosed illness he incurred as a result of his active 
service in the Persian Gulf.  

The veteran underwent VA examination of his spine in 
September 2002.  At that time, the veteran reported that he 
developed back pain in approximately 1994, without any prior 
history of injuries or accidents.  However, the veteran 
reported that in 1996 he was involved in a motor vehicle 
accident in which the vehicle he was in rolled.  He at that 
time did sustain a slight injury to his back.  An August 2002 
X-ray showed that the veteran had minor degenerative changes 
of the lumbosacral spine.  The assessment was mechanical low 
back pain.

Because the veteran's complaints of back pain are attributed 
to a known diagnosis of degenerative arthritis of the 
lumbosacral spine, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The Board thus turns to the merits 
of the veteran's claim on a direct basis.

The veteran's service medical records are negative for any 
findings or treatment for  back pain, including arthritis of 
the lumbosacral spine.  The Board thus finds that chronicity 
in service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
back disability.  38 C.F.R. § 3.303(b).  On VA examination in 
September 2002, the veteran reported that he first developed 
back pain in approximately 1994, without any prior history of 
injury or accident.  He stated that he had not sought medical 
attention for his back since that time.  The first 
post-service clinical evidence of a back disability is on VA 
examination in September 2002.  At that time, X-ray 
examination revealed mild degenerative changes of the 
lumbosacral spine, and the veteran was assessed with 
mechanical back pain.  The examiner did not comment as to 
whether the veteran's back disability was related to his 
period of active service.  The veteran has continued to 
periodically complain of back pain since that time.

The veteran's degenerative arthritis of the lumbosacral spine 
was first diagnosed in September 2002, more than 10 years 
after his separation from service.  Given the length of time 
between his separation from service and the initial diagnosis 
of arthritis, the veteran is not entitled to service 
connection for his back disability on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including service in the 
Persian Gulf, and the veteran's back disability.   Thus, 
service connection for back pain is not warranted.

The Board has considered the veteran's assertions that his 
back pain is related to his service, including service in the 
Persian Gulf.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Knee Pain

The veteran contends that he has joint pain in his knees due 
to an undiagnosed illness he incurred as a result of his 
active service in the Persian Gulf.  

The veteran underwent VA examination of his knees in 
September 2002.  At that time, the veteran reported that he 
gradually developed right knee pain during his period of 
active service, without any history of trauma.  Since his 
separation from service, both knees had bothered him, 
although the right knee was more bothersome than the left.  
X-ray examination of the knees in September 2002 revealed 
mild degenerative changes of the knees, bilaterally.  The 
assessment was likely patellofemoral syndrome.

Because the veteran's complaints of knee pain are attributed 
to a known diagnosis of degenerative arthritis and likely 
patellofemoral syndrome, the presumption of service 
connection under 38 C.F.R. § 3.317 is not applicable.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board thus turns 
to the merits of the veteran's claim on a direct basis.

The veteran's service medical records are negative for any 
findings or treatment for  knee pain, including arthritis of 
the knees.  The Board thus finds that chronicity in service 
is not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
bilateral knee disabilities.  38 C.F.R. § 3.303(b).  On VA 
examination in September 2002, the veteran reported that he 
first developed right knee pain during service, without any 
prior history of injury or accident.  He stated that 
following service, his knee pain had worsened, and that now 
both knees bothered him.  The first post-service clinical 
evidence of knee disabilities is on VA examination in 
September 2002.  At that time, X-ray examination revealed 
mild degenerative changes of the knees, and the veteran was 
assessed with likely patellofemoral syndrome.  The examiner 
did not comment as to whether the veteran's bilateral knee 
disabilities were related to his period of active service.  

The veteran's degenerative arthritis of the knees was first 
diagnosed in September 2002, more than 10 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial diagnosis, the 
veteran is not entitled to service connection for his knee 
disabilities on a presumptive basis.  Additionally, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including service in the 
Persian Gulf, and the veteran's bilateral knee disabilities.   
Thus, service connection for joint pain in the knees is not 
warranted.

The Board has considered the veteran's assertions that his 
knee pain is related to his service, including service in the 
Persian Gulf.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



D.  Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service, examination of the ears 
revealed no abnormalities.

The veteran underwent VA audiological examination in August 
2002.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
10
LEFT
25
15
15
15
15

The averages were 10 in the right ear and 15 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.  The 
veteran's hearing was assessed as normal.

In this case, the veteran's audiometric thresholds are not 40 
decibels or more for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz on any of the above examinations.  
Additionally, the thresholds for at least three of these 
frequencies are not 26 decibels or more, and the speech 
recognition scores using the Maryland CNC Test are more than 
94 percent.  Thus, the Board finds that his hearing loss does 
not meet the criteria to qualify as a disability for VA 
purposes.  38 C.F.R. § 3.385 (2006).  Accordingly, service 
connection for bilateral hearing lost is not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has bilateral 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

Additionally, as audiometric testing has demonstrated very 
minimal hearing loss, the veteran's decreased hearing is 
attributed to a known diagnosis.  Therefore, the presumption 
of service connection under 38 C.F.R. § 3.317 is not 
applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Furthermore, as a compensable level of hearing loss 
disability is not shown, the disability cannot be service-
connected as an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(i).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

E.  Vision

On VA examination in September 2002 and in August 2005, the 
veteran was found to have pterygia in both eyes, for one of 
which he is separately service-connected, and refractive 
error.  The ptyergia were determined to not affect his 
overall visual acuity.

Because the veteran's complaints of decreased vision are 
attributed to a known diagnosis of refractive error, the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
Board thus turns to the merits of the veteran's claim on a 
direct basis.

The veteran's service medical records reflect that on pre-
induction examination in January 1987 he was found to have 
defective distant vision in both eyes, and eyeglasses were 
ordered.  Post-service medical records demonstrate that he 
has been diagnosed with and treated for myopia.  Refractive 
error of the eyes, however, is not a disability for VA 
purposes.  Accordingly, such a disorder cannot be service-
connected, absent evidence of aggravation by superimposed 
disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 
Fed. Reg. 6257(2000).  This includes refractive error due to 
such eye disorders as myopia, presbyopia, and astigmatism.  
The veteran's myopia in this case therefore cannot be 
service-connected absent evidence of aggravation.  The 
veteran's service medical records, however, are negative for 
evidence of aggravation by a superimposed disease or injury.  
On VA examination in September 2002, the veteran's corrected 
visual acuity was 20/20 minus 2 in the right eye and 20/30 
minus 1 in the left eye with pinhole correction of 25/20 
minus 3 in the left eye.  There is therefore no evidence that 
the veteran's refractive error was aggravated by his service.  
The veteran's myopia accordingly may not be service connected 
in this case.  

The Board has considered the veteran's assertions that his 
defective vision is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In the present case, the weight of the medical evidence 
indicates that the veteran's refractive error was not caused 
or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

F.  Breathing Difficulties

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case the Board finds no competent medical evidence of a 
current disorder manifested by difficulty breathing, and, as 
such, service connection is not warranted.  The veteran 
contends that since his separation from active service in 
July 1991, he has experienced difficulty breathing.  
Specifically, the veteran reports that he experiences 
episodes of chest tightness and that he easily becomes short 
of breath.  On VA examination in September 2002, the veteran 
gave a subjective history of episodic chest tightness and 
associated shortness of breath but was unable to specify when 
these episodes occurred.  He did admit that these episodes 
did not occur while he was at rest, and that he was able to 
run a mile with no difficulty breathing or shortness of 
breath.  A chest X-ray taken in August 2002 revealed clear 
lungs and no abnormalities.  Pulmonary function tests 
conducted in September 2002 showed a normal FEV1/FVC and near 
normal FEV1.  The impression was no objective evidence of 
respiratory disease or pathology.  A second chest X-ray taken 
in August 2005 similarly revealed no abnormalities.  There 
are no other treatment records of record which demonstrate an 
assessment of dyspnea, or which demonstrate treatment for 
difficulty breathing.  Treatment records are also negative 
for any diagnoses of disorders which are manifested by 
difficulty breathing.

Additionally, as there is no evidence of difficulty breathing 
or of a disorder manifested by difficulty breathing, the 
veteran's claim for service connection for an undiagnosed 
illness manifested by difficulty breathing does not meet the 
specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of difficulty 
breathing from an undiagnosed illness during or since service 
and no medical professional has found any disability due to 
difficulty breathing to be present.  Accordingly, service 
connection is not warranted on this basis either.

The Board has considered the veteran's assertions that he has 
difficulty breathing related to his service, including 
related to an undiagnosed illness as a result of his service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for the pterygium in his right eye on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's pterygium of the right eye has been evaluated 
as noncompensably disabling under 38 C.F.R. § 4.84a, DC 6034.  
Diagnostic Code 6034 provides that pterygium is rated for 
loss of vision, if any.  

Loss of vision is rated under 38 C.F.R. § 4.84a, DCs 6061-
6079.  A noncompensable evaluation is warranted where vision 
is 20/40 in both eyes.  A 10 percent evaluation is warranted 
where vision is 20/50 in one eye and 20/40 in the other eye.  
A 10 percent evaluation is also warranted where vision is 
20/50 in both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity.  38 C.F.R. § 
4.84a, DCs 6061-6079.  Visual acuity is to be measured based 
on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  38 C.F.R. § 4.75.  Eye 
disorders also may be rated based on contraction of visual 
fields.  38 C.F.R. §§ 4.76, 4.76a.

On VA examination in September 2002, the veteran's corrected 
visual acuity was 20/20 minus 1 in the right eye, and 20/30 
minus 1 in the left eye, with pinhole correction of 25 minus 
2 in the left eye.  There were pterygia nasally in both eyes 
that were noted to not affect the visual axis.  

The veteran again underwent VA examination in August 2005.  
The veteran's uncorrected visual acuity at that time was 
20/30 in the right eye, and 20/40 in the left eye.  The 
veteran pinholed to 20/20 in the right eye and 20/30 in the 
left eye.  The pterygium in the nonservice-connected left eye 
was more prominent than in the service-connected right eye.  
After testing the veteran's visual field, the examiner 
determined that the veteran's pterygium was not yet affecting 
his visual field or overall visual acuity. 

A compensable evaluation under Diagnostic Code 6034 requires 
loss of vision due to the service-connected pterygium, which 
is not shown.  A compensable evaluation would also require 
visual acuity worse than 20/40 in at least one eye..  
38 C.F.R. § 4.84a, DC 6034.  As the medical findings do not 
support a finding of loss of vision in the right eye, there 
is no basis for an initial compensable rating for the 
veteran's service-connected right eye pterygium.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, March 2002, 
March 2005, and August 2006; a rating decision in October 
2002; and a statement of the case in May 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied the notice and duty to assist provisions.


ORDER

Service connection for chronic fever is denied.

Service connection for back pain is denied.

Service connection for knee pain is denied.

Service connection for decreased hearing is denied.

Service connection for decreased vision is denied.

Service connection for breathing difficulties is denied.

An initial compensable rating for a right eye disability is 
denied.


REMAND

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining private evidence necessary to 
substantiate his claim for service connection for an 
undiagnosed illness manifested by liver and abdominal pain.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In February 2005 
testimony before the RO, the veteran reported that in the 
past year he had undergone an ultrasound scan of his liver at 
Brandon Radiology, and that the blood work pertaining to his 
liver was abnormal.   It does not appear that these records 
have yet been requested.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).   A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

On VA psychiatric examination in August 2005, the veteran 
reported depressive symptoms that began prior to his 
discharge from service and that had continued to worsen since 
that time.  Mental status examination resulted in a diagnosis 
of major depressive disorder.  The examiner stated that the 
veteran's symptoms did not exist prior to service and were 
exacerbated by his service.  The examiner, however, did not 
provide a rationale for this opinion.  Accordingly, the Board 
finds that a remand for an additional etiological opinion is 
necessary. 

With regard to the veteran's claim for service connection for 
an undiagnosed illness manifested by elbow pain, in February 
2005 testimony before the RO, the veteran complained of elbow 
pain that was not attributed to any known clinical disorder.  
In order to be entitled to service connection for an 
undiagnosed illness under the provisions applicable to 
Persian Gulf War veterans, however, there must be "objective 
indications of chronic disability" that include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Because the veteran has not undergone 
examination of the elbows, it is not clear to the Board 
whether there are objective indications of elbow pain.  
Accordingly, a remand for an additional examination and 
opinion addressing this question is necessary.

A remand for an etiological opinion is also necessary with 
respect to the veteran's claim for service connection for an 
undiagnosed illness manifested by headaches.  On VA 
examination in August 2005, the veteran described daily 
headaches that generally occurred in the morning, but could 
present at any time of the day.  Neurological examination was 
normal.  The impression was chronic daily headaches, the 
etiology of which the examiner determined was unobtainable 
without resort to speculation.  On psychiatric examination 
that same month, the examiner determined that the veteran's 
depressive disorder could be contributing to his complaints 
of recurrent headaches.  Because it is not clear to the Board 
whether the veteran's complaints of headaches are related to 
any of his currently diagnosed disorders, including his 
psychiatric disorder, or whether they are more likely 
manifestations of an undiagnosed illness, the Board finds 
that a remand for an opinion as to whether these symptoms are 
manifestations of a diagnosed disorder is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the veteran's 
authorization, obtain and associate 
with the claims file private medical 
records from Brandon Radiology dated 
from 2004 to the present, pertaining to 
treatment for abdominal pain and liver 
disorders.

2.  Arrange for a VA psychiatrist to 
review the veteran's claims folder in 
conjunction with rendering an opinion 
as to the likely etiology of the 
veteran's major depressive disorder.  
In this regard, the examiner should 
specifically comment as to whether 
there is objective evidence 
demonstrating that the veteran's major 
depressive disorder first manifested in 
service.  No further examination of the 
veteran is necessary unless the 
examiner determines otherwise.  If the 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.  The examiner should 
attempt to reconcile the opinion with 
all other opinions of record, if 
necessary.  The rationale for all 
opinions must be provided.

3.  Schedule the veteran for an 
orthopedic examination in order to 
ascertain the nature and etiology of 
his reported elbow pain.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the report of 
examination must reflect that the file 
was reviewed.  All indicated tests and 
studies should be conducted.  The 
examiner should specifically opine as 
to whether the veteran's complaints of 
elbow pain may be attributed to a known 
clinical diagnosis, or whether they are 
more likely manifestations of an 
undiagnosed illness.  

4.  Arrange for a qualified VA 
physician to review the veteran's 
claims folder in conjunction with 
rendering an opinion as to whether the 
veteran's complaints of headaches are 
related to any of his currently 
diagnosed disorders, including his 
psychiatric disorder, or whether they 
are more likely manifestations of an 
undiagnosed illness.  No further 
examination of the veteran is 
necessary, unless the examiner 
determines otherwise.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for an undiagnosed 
illness manifested by pain in the 
elbows, for an undiagnosed illness 
manifested by headaches, for an 
undiagnosed illness manifested by liver 
and abdominal pain, and for major 
depressive disorder, to include as due 
to an undiagnosed illness.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow them an appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


